           Case 2:18-cv-00583-GMN-CWH Document 33 Filed 07/23/21 Page 1 of 1



 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5    STEVEN JAMES MORALES,                                   Case No. 2:18-cv-00583-GMN-CWH
 6                                         Petitioner,
               v.                                                          ORDER
 7
      BRIAN E. WILLIAMS, et al.,
 8
                                        Respondents.
 9

10             Good cause appearing, IT IS HEREBY ORDERED that Respondents’ unopposed first
11   Motion for Extension of Time (ECF Nos. 31, 32) is GRANTED.                  Respondents have until
12   September 15, 2021, to file their response to Petitioner’s first amended petition for writ of habeas
13   corpus.
14             DATED:   July 23, 2021

15
                                                             ________________________________
16                                                           GLORIA M. NAVARRO
                                                             UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28


                                                         1
